Case 2:20-cv-00053-PLM-MV ECF No. 7 filed 07/20/20 PagelD.24 Page 1of1

 

FILED -MQ
“ay 20, 2020 3:55 PM
UNITED STATES DISTRICT COURT US. DIsTuC ee,
WESTERN DISTRICT OF MICHIGAN
BY: silk SCANNED By: /
FOR THE WESTERN DISTRICT OF MICHIGAN F30-2 0
NORTHERN DIVISION
ABRIELLE LONDO,
Plaintiff,
DOCKET NO: 2:20-cv-53
Vv

ENRIGHT FAMILY RESTAURANTS D/B/A
BIG BOY, and STEPHEN WHELAN,

Defendant.

 

PROOF OF SERVICE

On the date below, I delivered a copy of the Answer to Complaint and Jury Demand to the
following people:

Sandra Burink
501 Hillside Drive
Marquette, MI 49855

by first-class mail.

I declare that the statements above are true to the best of my information, knowledge and
belief.

 

Dated Stephen\Whelan
